DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-24 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 05/29/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1 lines 10-11, the recited limitation “a first one of the multitude of road properties” is indefinite. It is unclear to the examiner if this is intended to mean a first one road property of the multitude of properties or a first one multitude of road properties. 
In claim 2 line 1-2, the recited limitation “the characteristics” is indefinite. It is unclear to the examiner if this is referring to the permissible characteristics of the road properties recited previously or different characteristics. Further in line 2, the recited limitation “the first one of the multitude of road properties” is indefinite. It is unclear to the examiner if this is intended to mean the first one road property of the multitude of properties or a first one multitude of road properties.
In claim 3 line 1, the recited limitation “in each case” is indefinite. It is unclear to the examiner what cases that are being referred to. Further in line 2, the recited limitation “the permissible characteristics” is indefinite. It is unclear to the examiner if this is referring back to the permissible characteristics of the road properties recited previously or different permissible characteristics. Further in lines 3-4, the recited limitation(s) “a second one of the multitude of road properties” is indefinite. It is unclear to the examiner if a second one is intended to mean a second property of the multitude of the road properties or a second multitude of road properties of the multitude of road properties. 
In claim 4 line 2, the recited limitation “a third one of the multitude of road properties” is indefinite. It is unclear to the examiner if a third one is intended to mean a third property of the multitude of the road properties or a third multitude of road properties of the multitude of road properties. Further in line 4, the recited limitation “permissible characteristics” is indefinite. It is unclear to the examiner if this is referring to the permissible characteristics of the road properties recited previously or are different permissible characteristics. 
In claim 5 lines 1-2, the recited limitation “the characteristics” is indefinite. It is unclear to the examiner if this is referring to the permissible characteristics of the road properties recited previously or different characteristics. Further in line 2, the recited limitation “the third one of the multitude of road properties” is indefinite. It is unclear to the examiner if a third one is intended to mean a third property of the multitude of the road properties or a third multitude of road properties of the multitude of road properties. Further in line 4, the recited limitation “permissible characteristics” is indefinite. It is unclear to the examiner if this is referring to the permissible characteristics of the road properties recited previously or different permissible characteristics. 
In claim 9 line 1, the recited limitation “the method as recited in claim 9” is indefinite. It is unclear if this is a typographical error or is intended to be dependent upon a preceding claim. Further in lines 1-2, the recited limitation “the merging” is indefinite. It is unclear if this claim is supposed 
In claim 11, line 2, the recited limitation “discrete alternatives” is indefinite. It is unclear to the examiner if this is referring to the discrete alternatives recited previously or different discrete alternatives. Further in line 2, the recited limitation “a characteristic” is indefinite. It is unclear to the examiner if this is intended to recite a permissible characteristic of the road properties or is a characteristic not related to the permissible characteristics recited previously. Further in line 3, the recited limitation “the alternatives” is indefinite. It is unclear to the examiner if there is insufficient antecedent basis for this limitation or if this limitation is referring to the discrete alternatives. Further, the claim recites “a selection from discrete alternatives”, however, claim 10 in which claim 11 is dependent upon recites that the permissible characteristics of the road properties exist as discrete alternatives or as alternatives value ranges. Therefore the claim is narrowing a limitation that under the broadest reasonable interpretation may not be part of the claim since claim 10 previously recites “… exist as discrete alternatives or as alternative value ranges”.
In claim 12 line 2, the recited limitation “alternative value ranges” is indefinite. It is unclear to the examiner if this is referring to the alternative value ranges recited previously or are different alternative value ranges. Further in line 3, the recited limitation “the value ranges” is indefinite. or as alternatives value ranges. Therefore the claim is narrowing a limitation that under the broadest reasonable interpretation may not be part of the claim since claim 10 previously recites “… exist as discrete alternatives or as alternative value ranges”. 
In claim 13 line 3, the recited limitation “characteristics” is indefinite. It is unclear to the examiner if this is referring to the permissible characteristics or different characteristics. 
In claim 16 lines 2-3, the recited limitation “the at least one digital map” is indefinite. It is unclear to the examiner if this is referring to the at least one digital road map or if this is a limitation with insufficient antecedent basis. 
In claim 20, the recited limitation(s) “wherein the method is interrupted when a predetermined degree of coverage is reached, the method being interrupted when at least one digital road map is provided from each equivalence class of the road maps” is indefinite. It is unclear to the examiner if the claim is intended to recite an and/or limitation “wherein the method is interrupted when a predetermined degree of coverage is reached, and/or the method being interrupted when at least one digital road map is provided from each equivalence class of the road maps”, are both conditions included or is it only one condition is required?. Further in 
In claim 21 line 7, the recited limitation “the at least one road map sections” is indefinite. It is unclear to the examiner if this is referring to the at least one road map section and not sections or if this is a limitation with insufficient antecedent basis. Further in lines 9-10, the recited limitation “a first one of the multitude of road properties” is indefinite. It is unclear to the examiner if this is intended to mean a first one road property of the multitude of properties or a first one multitude of road properties. 
In claim 22 lines 2-3, the recited limitations “the road characteristics” and “the respective characteristics” are indefinite. There insufficient antecedent basis for these limitations in the claim. 
In claim 24, lines 12-13, the recited limitation “a first one of the multitude of road properties” is indefinite. It is unclear to the examiner if this is intended to mean a first one road property of the multitude of properties or a first one multitude of road properties. 
Claims 6-8, 10, 14-15, 17-19, and 23, are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-24 are rejected under 35 U.S.C. 101 because independent claims 1, 21, and 24 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  

The claims recite(s) the additional limitations of accessing a database in which are stored permissible characteristics of road properties for a multitude of road properties; providing the digital road map, the digital road map including the at least one 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the accessing and providing steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-20 and 22-23 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-24 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-7, 16, 18, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trian Graphics “Trian Generation for Driving Simulations”.
NOTE: see attached NPL documents for mapping of the claims. 
With respect to claim 1, Trian Graphics teaches a computer-implemented method for providing a digital road map for testing an at least partially automated vehicle system (see at least [slides 3-4]), the method comprising the following steps: 
accessing a database in which are stored permissible characteristics of road properties for a multitude of road properties (see at least [slides 5 and 7-8], Trian Graphics discloses accessing road and lane class, attributes, profile etc.); 
creating at least one road map section by selecting, for each of the at least one road map section in an automated fashion from the database, one of the permissible characteristics for the road section for a first one of the multitude of road properties (see at least [slides 8-9 and 14], Trian Graphics discloses automatic generation of crossings (number of lane, merging of close crossings, height adaptation) for terrain generation (at least one road map section.)); and 
(see at least [slides 8-11], Trian Graphics discloses generating sections as shown in the slides.). 
With respect to claim 3, Trian Graphics discloses wherein, in each case, one of the permissible characteristics from the database was already preconfigured to create the at least on road map section for a second one of the multitude of road properties (see at least [slides 8-11], Trian Graphics discloses creating road map section for a second or more road properties as shown in the slides (height for each lane, lane markings, etc.)). 
With respect to claim 4, Trian Graphics discloses wherein, to create the at least one road map section for a third one of the multitude of road properties, a particular quantity or a particular range of permissible characteristics in the database is limited (see at least [slides 9-11], Trian Graphics discloses as shown in the figures of the slides limiting or setting a rang(s) for terrain generation (road map section).). 
With respect to claim 6, Trian graphics discloses wherein at least two road map sections are created (see at least [slides 9-10]), and the at least one digital road map provided includes at least two road map sections (see at least [slides 9-10], Trian Graphics discloses generating crossings which consists of at least two road sections and provided for road map.). 
With respect to claim 7, Trian Graphics teaches wherein the at least one digital road map is provided by merging the at least two road map sections (see at least [slide 9], Trian Graphics discloses automatically generating and merging close crossings.). 
With respect to claim 16, Trian Graphics teaches wherein, before being provided, the at least one road map section or the at least one digital map is automatically expanded by relief information by randomly selected altitude profiles (see at least [slides 9-10, and 14], Trian Graphics teach generating crossings automatically at random selection of altitudes as shown in slides 9-10 and then could be edited to desires profiles.). 
With respect to claim 18, Trian Graphics teaches wherein a plurality of digital road maps are provided in automated fashion one after the other or in parallel (see at least [slide 9 and slide 14], Trian Graphics teaches automatic generation of crossing and junctions and as seen in slide 14, junctions are generated in parallel.).
With respect to claim 24 please see the rejection above with respect to claim 1 which is commensurate in scope with claim 1, with claim 1 being drawn to a computer implemented method for providing a digital road map and claim 24 being drawn to a corresponding non-transitory machine-readable storage medium.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Trian Graphics “Terrain generation for driving simulations” in view of Alaniz et al (US20160210383)
With respect to claim 2, Trian Graphics do not specifically teach wherein the characteristics for the first one of the multitude of road properties are selected randomly. Alaniz teaches wherein the characteristics for the first one of the multitude of road properties are selected randomly (see at least [0025] and [0028-0030], Alaniz teaches generating randomizing testing parameters which may include curvature, road grades, friction of road, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation to incorporate the teachings of Alaniz wherein the characteristics for the first one of the multitude of road properties are selected randomly. Alaniz teaches wherein the characteristics for the first one of the multitude of road properties are selected randomly. As both teach simulation of an autonomous driving vehicle in a virtual world. This would be done to improve simulation and reduce risk of simulating driving scenarios that would be dangerous or difficult to simulate in the real world (see Alaniz para [0008]).
With respect to claim 5, Trian Graphics do not specifically teach wherein, the characteristics for the third one of the multitude of road properties are selected 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation to incorporate the teachings of Alaniz wherein, the characteristics for the third one of the multitude of road properties are selected randomly from the limited quantity or the limited range of permissible characteristics. As both teach simulation of an autonomous driving vehicle in a virtual world. This would be done to improve simulation and reduce risk of simulating driving scenarios that would be dangerous or difficult to simulate in the real world (see Alaniz para [0008]).

Claims 8-12, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trian Graphics “Terrain generation for driving simulations” in view of Haubrich et al “a semantic road network model for traffic simulation in virtual environments: generation and integration”. 
With respect to claim 8, Trian Graphics do not specifically teach wherein, during the merging of the at least two road map sections, there is an automatic consideration as to which of the at least two road map sections fit together. Haubrich teaches wherein, during the merging of the at least two road map sections, there is an automatic consideration as to which of the at least two road map sections fit together (see at least [sections 5.1-5.3], [section 6.3.1], and [Fig. 7a-7c], Haubrich teaches generating roads and path by setting connections between generated elements and generating junctions and attaching corresponding sets of connectors.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation to incorporate the teachings of Haubrich wherein, during the merging of the at least two road map sections, there is an automatic consideration as to which of the at least two road map sections fit together. This would be done to improve autonomous driving tests and other applications for an autonomous vehicle in complex road networks (see Trian Graphics slide 4). 
With respect to claim 9, Trian Graphics do not specifically teach wherein, during the merging, transitions among the at least two road map sections are automatically adapted or completed. Haubrich teaches wherein, during the merging, transitions among the at least two road map sections are automatically adapted or completed (see at least [Sections 5.2-5.3] and [Fig. 7a-7C], Haubrich teaches during merging (connection), junctions among at least two road map sections are generated between connectors.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation to incorporate the teachings of Haubrich wherein, during the merging, transitions among the at least two road map sections are automatically adapted or completed. This would be done to improve autonomous driving tests and other applications for an autonomous vehicle in complex road networks (see Trian Graphics slide 4). 
With respect to claim 10, Trian Graphics do not specifically teach wherein the permissible characteristics of the road properties exist as discrete alternatives or as alternative value ranges. Haubrich teaches wherein the permissible characteristics of the road properties exist as discrete alternatives or as alternative value ranges (see at least [section 2.3], Haubrich teaches automatic generation of virtual road networks, thus implying generating the road networks with alternative ranges.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation to incorporate the teachings of Haubrich wherein the permissible characteristics of the road properties exist as discrete alternatives or as alternative value ranges. This would be done to improve autonomous driving tests and other applications for an autonomous vehicle in complex road networks (see Trian Graphics slide 4). 
With respect to claim 11, Trian Graphics do not specifically teach wherein, a selection from discrete alternatives of a characteristic is made by random selection from the alternatives. Haubrich teaches wherein, a selection from discrete alternatives of a characteristic is made by random selection from the alternatives (see at least [sections 5-5.1]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation to incorporate the teachings of Haubrich wherein, a selection from discrete alternatives of a characteristic is made by random selection from the alternatives. This would be done to improve autonomous driving tests and other applications for an autonomous vehicle in complex road networks (see Trian Graphics slide 4).
With respect to claim 12, Trian Graphics do not specifically wherein a selection from alternative value ranges is made by a random selection of a value from the value ranges. Haubrich teaches wherein a selection from alternative value ranges is made by a random selection of a value from the value ranges (see at least [sections 5-5.1])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation to incorporate the teachings of Haubrich wherein a selection from alternative value ranges is made by a random selection of a value from the value ranges. This would be done to improve autonomous driving tests and other applications for an autonomous vehicle in complex road networks (see Trian Graphics slide 4). 
With respect to claim 17, Trian Graphics do not specifically teach wherein, the at least one digital road map provided is compared to a stored digital representative of an actual road, and the database is supplemented as a function of the comparison. Haubrich teaches wherein, the at least one digital road map provided is compared to a stored digital representative of an actual road (see at least [6.2-6.3.1], Haubrich teaches comparing different 3D scenes generated from different tools), and the database is supplemented as a function of the comparison (see at least [6.2-6.3.1]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation to incorporate the teachings of Haubrich wherein, the at least one digital road map provided is compared to a stored digital representative of an actual road, and the database is supplemented as a function of the comparison. This would be done to 
With respect to claim 19, Trian Graphics do not specifically teach wherein the method is discontinued when a predetermined number of digital road maps is reached. Haubrich teaches wherein the method is discontinued when a predetermined number of digital road maps is reached (see at least [section 5.4], [6.1]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation to incorporate the teachings of Haubrich wherein the method is discontinued when a predetermined number of digital road maps is reached. This would be done to improve autonomous driving tests and other applications for an autonomous vehicle in complex road networks (see Trian Graphics slide 4). 
With respect to claim 20, Trian Graphics do not specifically teach wherein the method is interrupted when a predetermined degree of coverage is reached, the method being interrupted when at least one digital road map is provided from each equivalence class of the road maps. Haubrich teaches wherein the method is interrupted when a predetermined degree of coverage is reached, the method being interrupted when at least one digital road map is provided from each equivalence class of the road maps (see at least [section 5.4], [6.1]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation to incorporate the teachings of Haubrich wherein the method is interrupted when a predetermined degree of coverage is reached, the method being interrupted when at . 

Claims 13-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Trian Graphics “Terrain generation for driving simulations” in view of Gundling et al (US20200380773). 
With respect to claim 13, Trian Graphics do not specifically teach wherein, when the at least one road map section is created, unacceptable combinations of characteristics of different road properties are automatically excluded during the selection. Gundling teaches wherein, when the at least one road map section is created, unacceptable combinations of characteristics of different road properties are automatically excluded during the selection (see at least [0032] and [0040-0043], Gundling teaches filtering road data (road characteristics) for inclusion in the filtered map data 112.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation to incorporate the teachings of Gundling wherein, when the at least one road map section is created, unacceptable combinations of characteristics of different road properties are automatically excluded during the selection. This would be done to improve autonomous driving tests and other applications for an autonomous vehicle in complex road networks (see Trian Graphics slide 4).
With respect to claim 14, Trian Graphics do not specifically teach wherein, an automatic consistency check is performed after the at least one digital road map is provided, and an inconsistent map is automatically improved or disclosed or replaced. Gundling teaches wherein, an automatic consistency check is performed after the at least one digital road map is provided (see at last [0043-0045] and [0113], Gundling teaches providing level of accuracy (checking consistency) of map data to be included in the 3-D environment representation.), and an inconsistent map is automatically improved or disclosed or replaced (see at last [0113], Gundling teaches improving the 3-D environment representation by removing extraneous data.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation to incorporate the teachings of Gundling wherein, an automatic consistency check is performed after the at least one digital road map is provided, and an inconsistent map is automatically improved or disclosed or replaced. This would be done to improve autonomous driving tests and other applications for an autonomous vehicle in complex road networks (see Trian Graphics slide 4). 
With respect to claim 21, Trian Graphics teaches a computer-implemented method for providing a digital road map for testing an at least partially automated vehicle system (see at least [slides 3-4]), the method comprising the following steps: 
accessing a database in which are stored permissible characteristics of road properties for a multitude of road properties (see at least [slides 7-8], Trian Graphics discloses accessing road and lane class, attributes, profile etc.); 
(see at least [slides 8-9 and 14], Trian Graphics discloses automatic generation of crossings (number of lane, merging of close crossings, height adaptation) for terrain generation (at least one road map section.)); 
and providing the digital road map, the digital road map including the at least one road map section (see at least [slides 8-11], Trian Graphics discloses generating sections as shown in the slides.). 
simulating the vehicle system during a drive along a route on the provided digital road maps (see at least slides 12, 13, and 16]);
However, Trian Graphics do not specifically teach checking whether at least one predetermined requirement is observed during the simulated drive, the at least one predetermined requirement including a safety requirement placed on the vehicle system. Gundling teaches checking whether at least one predetermined requirement is observed during the simulated drive, the at least one predetermined requirement including a safety requirement placed on the vehicle system (see at last [0043-0045] and [0113], Gundling teaches providing level of accuracy (checking consistency) of map data to be included in the 3-D environment representation.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation to incorporate the teachings of Gundling checking whether at least one predetermined requirement is observed during the simulated drive, the at least one predetermined . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Trian Graphics “Terrain generation for driving simulations” in view of Buzuku et al “Optimized morphological analysis in Decision-Making”. 
With respect to claim 15, Trian Graphics do not specifically teach wherein the road properties and the permissible characteristics thereof are stored in the database as zwicky boxes. Buzuku teaches wherein the road properties and the permissible characteristics thereof are stored in the database as zwicky boxes (see at least [section 2.2 and 3.1], Buzuku teaches applying Zwicky boxes to store variables (road properties and the permissible characteristics are obvious variants to be stored as variables) in simulation and modelling). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation to incorporate the teachings of Buzuku wherein the road properties and the permissible characteristics thereof are stored in the database as zwicky boxes. As both inventions utilize simulation and modelling for decision making. This would be done to the optimize decision making in the simulation or modelling processes (see Buzuku abstract). 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Trian Graphics “Terrain generation for driving simulations” in view of Gundling et al Haubrich et al “a semantic road network model for traffic simulation in virtual environments: generation and integration”. 
With respect to claim 22, Trian Graphics as modified by Gundling et al do not specifically teach wherein, for certain of the road characteristics, a quantity of the respective characteristics or of a permissible range for the respective characteristics is automatically adapted or limited, as a function of a type of the vehicle system to be tested or properties of the vehicle system to be tested. Haubrich teaches wherein, for certain of the road characteristics, a quantity of the respective characteristics or of a permissible range for the respective characteristics is automatically adapted or limited, as a function of a type of the vehicle system to be tested or properties of the vehicle system to be tested (see at least [section 2.1], Haubrich teaches taking into account size of vehicle simulated by matching it with size of vertices which represent junctions and roads in the defined road network model.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation as modified by Gundling to incorporate the teachings of Haubrich wherein, for certain of the road characteristics, a quantity of the respective characteristics or of a permissible range for the respective characteristics is automatically adapted or limited, as a function of a type of the vehicle system to be tested or properties of the vehicle system to be tested. This would be done to improve autonomous driving tests and other applications for an autonomous vehicle in complex road networks (see Trian Graphics slide 4).
With respect to claim 23, Trian Graphics do not specifically teach wherein parameters of a software of the vehicle system are automatically adapted if the check (see at least [sections 4-4.1], Haubrich teaches that the vehicle characteristics are simulated persistently throughout the entire environment, thus implying adapting vehicle characteristics throughout the entire simulation.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation as modified by Gundling to incorporate the teachings of Haubrich wherein parameters of a software of the vehicle system are automatically adapted if the check reveals that at least one of the at least one predetermined requirement is not observed during the simulated drive. This would be done to improve autonomous driving tests and other applications for an autonomous vehicle in complex road networks (see Trian Graphics slide 4).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K./           Examiner, Art Unit 3667       

/YUEN WONG/           Primary Examiner, Art Unit 3667